Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Megan T. O’Gara, Registration No. 65,668 on 04/27/2022. The application has been amended as follows: 
13. (Currently Amended) A method for treating mucosal inflammation, the
method comprising:

administering to a subject having mucosal inflammation an effective amount of a
composition comprising a mussel adhesive protein (MAP), wherein said administering treats the
mucosal inflammation, and wherein the MAP comprises M. edulis foot protein 1 (mefp-1),
wherein the MAP is present in the composition at a concentration of 0.1 to 15.0 mg/mL, wherein
the composition is a medicament in the form of a gel formulation and has a pH in the range of 3.0 to 6.5, and wherein the mucosal inflammation is selected from gastritis, enterocolitis, and ulcerative colitis.

25. (New) The method according to claim 13, wherein the mucosal inflammation is ulcerative colitis.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant invention is drawn to the treatments of Claim 13 recited above. The prior art does not teach or suggest the instant invention. The closest related art is that of CN 104645320 or CN 104645313. The use of mussel adhesive protein in gel for has been used to treat topical wound in a gel form but not prior to the instant filing date of the instant invention. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 13, 21, and 23-26 are allowed.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654

/THOMAS S HEARD/Primary Examiner, Art Unit 1654